NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-DEC-2020
                                            08:19 AM
                                            Dkt. 115 OAWST
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            THE ESTATE OF PATRICIA SIMPSON O'KIEFFE,
     also known as PATRICIA S. O'KIEFFE, PATRICIA O'KIEFFE,
                   and TICIA O'KIEFFE, Deceased

       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (P. NO. 18-1-0251 (Kona))

       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
 (By: Leonard, Presiding Judge, and Hiraoka and Wadsworth, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal filed on December 18, 2020 (Stipulation), and the record,
it appears that (1) the parties seek to dismiss the appeal
pursuant to Hawai#i Rules of Appellate Procedure Rule 42(b); (2)
the Stipulation is signed by all of the parties to the appeal;
and (3) all of the parties agree to bear their own attorneys'
fees and costs. Therefore,
          IT IS HEREBY ORDERED that the Stipulation, filed on
December 18, 2020, is approved and the appeal is dismissed. Each
party shall bear their own costs and attorneys' fees on appeal.

          DATED:   Honolulu, Hawai#i, December 30, 2020.


                                     /s/ Katherine G. Leonard
                                     Presiding Judge


                                     /s/ Keith K. Hiraoka
                                     Associate Judge


                                     /s/ Clyde J. Wadsworth
                                     Associate Judge